DISMISS: opinion issue(I l)ecemher 17, 2012



                                                  :/          ‘




                                                   y


                                                       In ‘l’he
                                         (!tiiirt tf Aptirzth
                               .Fift1i Ji!iItiCt tif !1XZU tI Ja11zui
                                             No. 05-12-00680-CV


                                      ELIAS THOMPSON. Appellant

                                                         V.

                       IISBC HANK USA NATIONAL ASSOCIATION, Appellee


                             On Appeal from the 68th Judicial District Court
                                         Dallas County, Texas
                                  Trial Court Cause No. I)C-12..01436


                                    MEMORANDUM OPINION
                                 Before Justices Moseley, Francis, and Lanu
                                        Opinion By Justice Moseley

        By order dated November 30, 2012. the Court informed appellant that it had received notice from the

district clerk’s office that the clerk’s record had not been filed because appellant had not paid the fee for the

record. We ordered appellant to provide the Court, within ten days, with either written verification that the

fee had been paid or written documentation that he is entitled to proceed without payment of costs. We

cautioned appellant that if the Court did not receive the required documentation within the time specified, we

would dismiss the appeal for want of prosecution.

        As of today’s date, the Court has not received a response from appellant. ccordiig1y, we dismiss

the appeal. See TEx. R. App. P. 42.3(b) & (c).


                                                                                   /




120680F P05                                                       JIM MOSELEY
                                                                  JUSJIE
                                                                                           /